Matter of Gross (2018 NY Slip Op 07637)





Matter of Gross


2018 NY Slip Op 07637


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Nov. 7, 2018.)


&em;

[*1]MATTER OF BRYON W. GROSS, AN ATTORNEY, RESPONDENT. GRIEVANCE COMMITTEE OF THE SEVENTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order of interim suspension entered pursuant to Judiciary Law § 90 (4).